Keefe, Judge:
This appeal to reappraisement has been submitted foi^ decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court:
(1) That the entered values of the jute webbing the subject of this appeal represents the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export value of such merchandise and that there was no higher foreign values at the time of exportation thereof.
(2) That this appeal is submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for *697th.e determination of the value of the merchandise here involved; and that such values are the entered values. Judgment will be rendered accordingly.